UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6660


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GREGORY L. WALKER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.      W. Earl Britt,
Senior District Judge. (7:07-cr-00076-BR-1; 7:10-cv-00176-BR)


Submitted:   October 26, 2012             Decided:   November 1, 2012


Before WILKINSON, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory L. Walker, Appellant Pro Se.   Jennifer P. May-Parker,
Assistant United States Attorney, Michael Gordon James, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gregory L. Walker appeals the district court’s order

denying   relief    on    his    28    U.S.C.A.    § 2255     (West    Supp.    2012)

motion.     Walker raised four claims in the district court but his

sole issue on appeal is whether the district court should have

retroactively       applied      the     Supreme        Court’s     reasoning        in

Carachuri-Rosendo v. Holder, 130 S. Ct. 2577 (2010), to analyze

the   validity     of   his   predicate       offenses    relied    upon      for   his

career offender enhancement.             We have recently determined that

Carachuri claims may not be raised retroactively in collateral

proceedings.       See United States v. Powell, 691 F.3d 554 (4th

Cir. 2012).        Accordingly, we affirm.              Because we confine our

review on appeal to the issues raised in the Appellant’s brief,

see 4th Cir. R. 34(b), and Walker’s informal brief does not

challenge    the   remainder      of   the    district    court’s      disposition,

Walker    has    forfeited      appellate      review    of   the     other    issues

decided in the district court’s order.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                          2